NUMBER 13-21-00084-CR

                                 COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI – EDINBURG

                              IN RE RONALD KENWORTHY


                           On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
                 Before Justices Benavides, Hinojosa, and Silva
                    Memorandum Opinion by Justice Silva1

        On March 22, 2021, relator Ronald Kenworthy, proceeding pro se, filed a petition

for writ of mandamus seeking to compel Anne Lorentzen, the District Clerk of Nueces

County, Texas, to respond to relator regarding her handling of his filings, including a

motion for nunc pro tunc judgment that relator allegedly filed on January 27, 2021.




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); see also id. R. 47.4 (distinguishing opinions and memorandum opinions).
       To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a purely ministerial act not involving a discretionary or judicial decision. In re Harris,

491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422

S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet both

requirements, then the petition for writ of mandamus should be denied. State ex rel.

Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210 (Tex. Crim.

App. 2007). It is the relator’s burden to properly request and show entitlement to

mandamus relief. See Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st

Dist.] 1992, orig. proceeding) (per curiam) (“Even a pro se applicant for a writ of

mandamus must show himself entitled to the extraordinary relief he seeks.”); see

generally TEX. R. APP. P. 52.3; Lizcano v. Chatham, 416 S.W.3d 862, 863 (Tex. Crim.

App. 2011) (orig. proceeding) (Alcala, J., concurring).

       Article V, Section 6 of the Texas Constitution delineates the appellate jurisdiction

of the courts of appeals, and states that the courts of appeals “shall have such other

jurisdiction, original and appellate, as may be prescribed by law.” TEX. CONST. art. V, §

6(a); see In re Bayview Loan Servicing, LLC, 532 S.W.3d 510, 511 (Tex. App.—

Texarkana 2017, orig. proceeding). This Court’s original jurisdiction is governed by

§ 22.221 of the Texas Government Code. See TEX. GOV’T CODE ANN. § 22.221; see also

In re Cook, 394 S.W.3d 668, 671 (Tex. App.—Tyler 2012, orig. proceeding). In pertinent

part, this section provides that we may issue writs of mandamus against district and

county judges within our district and “all other writs necessary to enforce the jurisdiction

of the court.” See TEX. GOV’T CODE ANN. § 22.221(a), (b).



                                             2
       Here, the respondent is a district clerk and is not a district or county judge located

within our district. See id. § 22.221(b); see also id. § 22.201(n) (“The Thirteenth Court of

Appeals District is composed of the counties of Aransas, Bee, Calhoun, Cameron, DeWitt,

Goliad, Gonzales, Hidalgo, Jackson, Kenedy, Kleberg, Lavaca, Live Oak, Matagorda,

Nueces, Refugio, San Patricio, Victoria, Wharton, and Willacy.”). And the relator has

neither pleaded nor shown that mandamus is necessary to enforce this Court’s

jurisdiction. See id. § 22.221(a). In short, we lack power to review the actions of a district

clerk by mandamus “absent a showing that the district clerk's actions have interfered with

our jurisdiction.” In re State, 599 S.W.3d 577, 593 (Tex. App.—El Paso 2020, orig.

proceeding); see In re Shugart, 528 S.W.3d 794, 796 (Tex. App.—Texarkana 2017, orig.

proceeding) (stating that “this Court lacks jurisdiction over district clerks, unless

necessary to enforce our jurisdiction”); In re Potts, 357 S.W.3d 766, 768 (Tex. App.—

Houston [14th Dist.] 2011, orig. proceeding) (stating that the court lacked mandamus

jurisdiction against the district clerk).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the relator has not met his burden to

demonstrate that we have jurisdiction to grant his requested relief. Accordingly, we

dismiss the petition for writ of mandamus for want of jurisdiction. See In re Harris, 491

S.W.3d at 334; In re McCann, 422 S.W.3d at 704.

                                                                 CLARISSA SILVA
                                                                 Justice

Do not publish.
See TEX. R. APP. P. 47.2(b).

Delivered and filed on the
23rd day of March, 2021.

                                              3